MEMORANDUM **
Respondent’s motion for summary disposition in part is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam). The Board of Immigration Appeals (“BIA”) did not abuse its discretion in denying petitioner’s motion to reopen as untimely because it was filed on April 24, 2006. The BIA dismissed petitioner’s appeal on May 3, 2005. See 8 C.F.R. § 1003.2(c)(2) (establishing time limitations for motions to reopen). Furthermore, petitioner does not challenge the finding that his motion to reopen was untimely. Accordingly, this petition for review is denied in part.
Respondent’s motion to dismiss in part is granted. To the extent petitioner seeks review of the BIA’s decision not to exercise its authority to reopen proceedings sua sponte, the court lacks jurisdiction to review the petition on that basis. See Ekimian v. INS, 303 F.3d 1153, 1156 (9th Cir.2002). Accordingly, this petition for review is dismissed in part.
All other pending motions are denied as moot. The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED in part DISMISSED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.